ORDER

PER CURIAM.
Russell Swarts (“Swarts”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) in a Workers’ Compensation case. Swarts argues that the Commission erred in (1) not finding that his disability was permanent and total, (2) concluding that he was capable of finding employment, and (3) affirming an award that was against the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).